DETAILED ACTION
This office action is responsive to the amendment filed March 12, 2022. By that amendment, claims 1-10 were canceled and new claims 11-19 were presented. 
The amendment resulted, ultimately, in claim 2 being incorporated into claim 1, which was then presented as new claim 11, after other editorial changes. Based on agreement in the interview held February 24, 2022, and the fact that at least one claim is substantially identical to a previously presented claim, while reliance upon new art is required, this office action is being made non-final. 
Claim 10 was previously indicated as being allowable, but objected to for being dependent upon a rejected claim. Claim 10 was rewritten as new independent claim 19, and is allowable. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding drawing objections are obviated by the remarks of March 12, 2022 and the comments of the interview of February 24, 2022. Examiner agrees that the drawings provide support for a multi-start thread. 
The outstanding rejection of claims 2-4 and 6 under 35 USC 112(b) is considered to have been overcome by the amendments to the claims. 
The outstanding rejection under 35 USC 102 of claims 1-6 in view of Jensen et al. (US 2007/0162018 A1) is considered overcome by the amendment, and based upon the agreement regarding the term “multi-start thread” reached during the interview of February 24, 2022. 
The outstanding rejection of claim 7 under 35 USC 103 in view of Jensen and Huebner (US 2005/0234458 A1); the rejection of claim 8 under 35 USC 103 in view of Jensen, Huebner and Reed (US 5,868,749); and the rejection under 35 USC 103 in view of Huebner, and Weizweig (US 2017/0143392 A1) are considered overcome by the amendments to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2007/0162018 A1) in view of Leung et al. (US 2013/0096631 A1).
Regarding claim 11, Jensen teaches a nonmetal implant screw locking structure as at fig. 6, comprising: 
a nonmetal implant (plate 140; formed of e.g. bioresorbable polymers [0074)) having a plurality of fixing holes 144 formed therein; and 
a plurality of metal screws 110 (metal as at [0037]) each of which can be inserted into one of the fixing holes 144 in the implant 140 for securing the implant to a bone, each of the screws having a bone screw thread 134 formed on a front part of the screw 110 and a hole tapping portion 118 formed on a tail of the screw 110 for tapping one of the fixing holes 144, each hole tapping portion 118 comprising sharp screw threads formed on the tail of the screw for engaging with an upper end of one of the fixing holes 144 of the implant to secure the screw 110 in the implant 140.
	Jensen does not teach the hole tapping portion 118 comprising multi-start threads. 
	Leung teaches a bone plating system including an implant 18 with fixing holes 54 and a plurality of metal screws 14. The metal screws 14 can be inserted into the fixing holes 54 of the implant 18 to secure the implant 18 to a bone. Each of the screws includes a bone thread on shank 28 and a hole tapping portion 36 formed on a tail of the screw (tapping as at [0054], [0062]) for tapping a fixing hole 54. Each tapping portion 36 includes multiple-start sharp screw threads [0050] formed on the tail of the screw for engaging with an upper end of one of the fixing holes 54 of the implant 18 to secure the screw 14 in the implant. Leung suggests formation of the components of a variety of materials [0083].
	It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Jensen screw 110 with multi-start threads in the form of Leung in the tail region 118  of the Jensen screw in order to permit variable angle insertion of the screw through the Jensen implant 140 as suggested by Leung at [0054].
Regarding claim 12, as at [0051], Jensen teaches that the pitch of the screw head and shank will be the same. 
Regarding claims 13 and 14, Jensen teaches that the implant includes bioresorbable materials, including a list of polymers, “among others”. [0074]. It would have been obvious to one with ordinary skill in the art at the time of the invention to form the device of one of the claimed materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Leung and Huebner (US 2005/0234458 A1).
Regarding claim 15, the limitations of claim 11 are suggested by the combination of Jensen and Leung, but the combination does not specify each of the claimed materials, though Jensen has clearly specified use of polymers of various exemplary types. 
Huebner teaches that it is known to form bone plates of any suitable biocompatible materials including PEEK and polyethylene. It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Jensen device of a different plastic such as the materials of Huebner, and obvious to form the plastic of the claimed components and combinations and amounts as a matter of selection of known materials for a known purpose to arrive at a structure which is configured for use in bone and has desired structural properties. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Leung, Huebner and Reed (US 5,868,749).
Regarding claim 16, the combination of Jensen, Leung and Huebner suggests the limitations of claim 15, but does not teach use of artificial bone powder, though use of any biocompatible material is contemplated. 
Reed teaches formation of bone plates using bone powder. (col. 11, lines 13-16)
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Jensen plate to include bone powder in any amount as a matter of selection of known materials used in bone plates in order to form the device with desired structural characteristics. 
Allowable Subject Matter
Claim 19 is allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799